MEMORANDUM **
Glenn C. Henderson appeals pro se from the district court’s order dismissing his action against his former union and a union official alleging violations of the federal Racketeer Influenced and Corrupt Organizations Act and various other laws. We *757have jurisdiction under 28 U.S.C. § 1291. We vacate and remand.
The district court sua sponte dismissed the action under the doctrine of res judica-ta before the defendants had been served. It appears that the district court applied the screening requirements of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915A and 1915(e) (2) (B) (ii), to the complaint. However, the record indicates that Henderson was neither a prisoner nor proceeding in forma pauperis. We therefore vacate and remand for further proceedings.
Henderson shall bear his own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.